DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/05/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9
Withdrawn claims: 				10-13
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-9
Currently rejected claims:			1-9
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gottemoller (US 2004/0197463) in view of Vodovotz (US 2005/0214439).
Regarding claim 1, Gottemoller teaches a method of preparing whole-bean soymilk ([0065]; [0073]), comprising the steps of: subjecting soybean material (corresponding to bean cracks) and water ([0067]) to a comminution treatment (corresponding to run through a Shearpump) ([0068]), so as to obtain a soybean slurry; and subjecting the hydrolysate to a media milling treatment using a milling medium (corresponding to 
However, Vodovotz teaches a method for increasing the level of deglycosylated soy isoflavones (corresponding to isoflavone aglycone) content of soy-containing foods ([0004]) such as soymilk ([0029]) wherein a soybean slurry ([0029]) is subjected to an enzymatic hydrolysis treatment using β-glucosidase ([0036]; [0037]) to obtain a hydrolysate.  Vodovotz also discloses that treatment with β-glucosidase results in aglycones that are absorbed faster and in greater amounts ([0002]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Gottemoller by subjecting the soybean slurry to an enzymatic hydrolysis treatment using β-glucosidase as taught by Vodovotz.  In the absence of instruction regarding maximizing full nutritional quality of the soybean of Gottemoller, a skilled practitioner would have incorporated the teaching of Vodovotz in order to determine a suitable enzyme that would hydrolyze the soymilk to produce aglycones that can be absorbed more quickly and in larger amounts.  In using the enzyme taught by Vodovotz, the skilled practitioner would have also created a soymilk that had an increased level of deglycosylated soy isoflavones, which renders the claim obvious.
Regarding claim 2, 
Regarding claim 3, Gottemoller teaches the invention as disclosed above in claim 1, but does not teach the soymilk to be substantially free of glycosylated soy isoflavones.
However, Vodovotz teaches that the addition of the β-glucosidase results in a product that has a decreased level of beta-glucosides (Fig. 2).  Although the figure represents the content in soy bread dough, a skilled practitioner would readily recognize that a similar effect would be observed in other soy-containing products.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Gottemoller to include the enzymatic hydrolysis steps as taught by Vodovotz.  In the absence of specific instruction regarding usage of β-glucosidase, a skilled practitioner would have consulted Vodovotz to determine how to use β-glucosidase and therefore, would have produced products having decreased glycosylated soy isoflavones as β-glucosidase acts on these constituents.  Also, Vodovotz does not describe the product as being “substantially free of glycosylated soy isoflavones”, but, as the isoflavone content is a variable that can be modified, among others, by adjusting time and temperature during preparation of the soy-containing product, isoflavone content would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed isoflavone content cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, time and temperature in the soymilk of Gottemoller to obtain the desired isoflavone content as taught by Vodovotz (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 7, Gottemoller teaches the invention as disclosed above in claim 1, but does not teach the enzymatic hydrolysis treatment temperature to be 35-50 °C.
However Vodovotz teaches the hydrolysis treatment to occur at temperatures from about 32 - 48 °C ([0034]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Gottemoller to include the temperature taught by Vodovotz.  In the absence of specific instruction regarding a temperature for enzymatic treatment, a skilled practitioner would have incorporated the teaching of Vodovotz in order to determine a suitable temperature for enzymatic hydrolysis using β-glucosidase.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gottemoller (US 2004/0197463) in view of Vodovotz (US 2005/0214439) as applied to claim 1 above, and further in view of Hosokawa (Hosokawa Alpine, "Picoline Mini Machines for milling, classifying, mixing, and particle design", 2015).
Regarding claim 4, Gottemoller teaches the invention as disclosed above in claim 1, including the use of a bead milling treatment ([0054]) for wet grinding ([0051]) soy particles to create a superior smooth texture, nutritional quality and flavor (Abstract).  It 
However, Hosokawa teaches a wet media mill (page 16, title) that uses grinding beads (page 16, first bullet point under “Features”) and has a maximum speed of 10,000 rpm (page 16, second bullet under “Technical Specifications” in gray box) that is capable of creating fine particles (page 16, paragraph near top of page).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Gottemoller to include using the machine taught by Hosokawa.  Since Gottemoller sought to create soy products with a smooth texture using a bead mill for wet grinding the particles, a skilled practitioner would have been motivated to consult Hosokawa in order to determine a suitable machine that could create the particles.  Therefore, in practicing the method of Gottemoller, the selection of an rpm value within the claimed range would render the claim obvious. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gottemoller (US 2004/0197463) in view of Vodovotz (US 2005/0214439) as applied to claim 1 above as evidenced by Beads (Beads International, "Zirconox").
Regarding claim 5, Gottemoller teaches the invention as disclosed above in claim 1, including the milling medium is ceramic beads (corresponding to Zirconox) ([0069]) as evidenced by Beads (page 1, second heading).

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gottemoller (US 2004/0197463) in view of Vodovotz (US 2005/0214439) as applied to claim 1 above, and further in view of Hsieh (US 4,119,733).
Regarding claim 6, Gottemoller teaches the invention as disclosed above in claim 1, but does not teach the amount of β-glucosidase used in the enzymatic hydrolysis treatment to be 0.05-0.2 % (w/w).
However, Hsieh teaches a method of making a soy milk (column 1, lines 5-6) wherein 0.002-0.05% (w/w) (corresponding to 1/500-1/20 weight percent) of enzyme is added to the soybean slurry (column 4, lines 16-20) in order to eliminate undesirable flavor (column 2, line 16).  Hsieh does not specify the use of β-glucosidase as the enzyme in the invention, but the reference is being relied on only in a general sense for suitable enzyme concentrations and not for β-glucosidase per se.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Gottemoller to include the amount of enzymes taught by Hsieh.  In the absence of instruction regarding a suitable amount of enzyme for hydrolysis, a skilled practitioner would have incorporated the teaching of Hsieh in order to determine a suitable amount of enzyme that would degrade constituents of the soybean slurry (Gottemoller, [0009]) while creating a superior flavor (Gottemoller, Abstract).
Regarding claim 8, modified Gottemoller teaches the invention as disclosed above in claim 1, including inactivation of the enzyme when making soy bread (Vodovotz, [0093]).   The prior art does not teach heating the hydrolysate prior to media milling treatment so as to inactivate β-glucosidase.
However, Hsieh teaches that inactivation of the enzyme through further heating can occur after any enzyme treatment so as to improve the stability of the product (column 4, lines 59-63).  Hsieh also exemplifies enzyme inactivation occurring after enzymatic treatment of a slurry but before the slurry is subjected to a homogenizer (column 6, lines 3-11).
It would have been obvious to a person of ordinary skill in the art to have modified the method of Gottemoller to include inactivating the enzyme prior to milling as taught by Hsieh.  In the absence of instruction regarding enzyme inactivation in Gottemoller, a skilled practitioner would have incorporated the teaching of Hsieh to determine a suitable method for enzyme inactivation in order to create a stable product (Hsieh, column 4, lines 59-63).
Regarding claim 9, Gottemoller teaches the invention as disclosed above in claim 1, including that soymilk traditionally begins with producing a coarse slurry ([0006]).  It does not teach the average particle size of the soybean slurry to be 100–1000 microns.
However, Hsieh teaches the average particle size of the soybean slurry to be 100-400 microns (column 2, lines 40-44), which falls within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Gottemoller to include the particle size in the slurry as taught by Hsieh.  In the absence of specific instruction regarding coarse particle size in Gottemoller, a skilled practitioner would have incorporated the teaching of Hsieh in order to determine a suitable particle size for the slurry.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-3 and 7 over Gottemoller and Vodovotz: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claim 1 is directed to a method for preparing whole-bean soymilk which requires the steps to be performed in a specific order in order to produce the 
However, in addition to teaching subjecting a soybean slurry to a media milling treatment ([0069]), Gottemoller teaches that methods to create a soymilk with a smoother texture (which implies a smaller particle size) includes the addition of enzymes to soybeans to degrade carbohydrates and adding an enzyme to a soybean slurry ([0009]).  These disclosures suggest that the addition of a carbohydrate-degrading enzyme such as the 

Claim Rejection – 35 U.S.C. §103 of claim 4 over Gottemoller, Vodovotz, and Hosokawa: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claim 4 depends on claim 1 that is patentable over Gottemoller and Vodovotz for reasons stated above while Hosokawa is cited for the limited purpose of teaching the features recited in claim 4.  Since Hosokawa does not remedy the deficiencies of Gottemoller and Vodovotz, claim 4 is patentable by reason of dependency (Applicant’s Remarks, page 4, paragraphs 4-5).
However, the combination of Gottemoller and Vodovotz is shown to teach all the limitations as required by independent claim 1, while Hosokawa teaches the limitations required by claim 4.  Therefore, Applicant’s arguments are unpersuasive and the Examiner maintains the rejection as stated herein.

Claim Rejection – 35 U.S.C. §103 of claim 5 over Gottemoller and Vodovotz, as evidenced by Zirconox: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claim 5 depends on claim 1 that is patentable over Gottemoller and Vodovotz for reasons stated above while Zirconox is cited for the limited purpose of supporting teaching of the features recited in claim 5.  Since Zirconox does not remedy the deficiencies of Gottemoller and Vodovotz, claim 5 is patentable by reason of dependency (Applicant’s Remarks, page 4, paragraphs 7-8).
However, the combination of Gottemoller and Vodovotz is shown to teach all the limitations as required by independent claim 1, while Zirconox supports teaching of the limitations required by claim 5.  Therefore, Applicant’s arguments are unpersuasive and the Examiner maintains the rejection as stated herein.

Claim Rejection – 35 U.S.C. §103 of claims 6, 8, and 9 over Gottemoller, Vodovotz, and Hsieh: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that claims 6, 8, and 9 depend on claim 1 that is patentable over Gottemoller and Vodovotz for reasons stated above while Hsieh is cited for the limited teaching of the features recited in claims 6, 8, and 9.  Since Hsieh does not remedy the deficiencies of Gottemoller and Vodovotz, claims 6, 8, and 9 are patentable by reason of dependency (Applicant’s Remarks, page 5, paragraphs 2-3).
However, the combination of Gottemoller and Vodovotz is shown to teach all the limitations as required by independent claim 1, while Hsieh teaches the limitations 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791